     Case 1:20-cv-00177-N/A Document 28      Filed 10/14/20   Page 1 of 13



          UNITED STATES COURT OF INTERNATIONAL TRADE

                             Before: Unassigned

SCHROEDER INDUSTRIES LLC,

                            Plaintiff,

                   v.                              Court. No. 20-cv-03175
UNITED STATES OF AMERICA; OFFICE OF
THE UNITED STATES TRADE
REPRESENTATIVE; ROBERT E.
LIGHTHIZER, U.S. TRADE
REPRESENTATIVE; U.S. CUSTOMS &
BORDER PROTECTION; and MARK A.
MORGAN, U.S. CUSTOMS & BORDER
PROTECTION ACTING COMMISSIONER,

                            Defendants.




HYDAC TECHNOLOGY CORP.,

                            Plaintiff,

                   v.
                                                   Court. No. 20-cv-03381
UNITED STATES OF AMERICA; OFFICE OF
THE UNITED STATES TRADE
REPRESENTATIVE; ROBERT E.
LIGHTHIZER, U.S. TRADE
REPRESENTATIVE; U.S. CUSTOMS &
BORDER PROTECTION; and MARK A.
MORGAN, U.S. CUSTOMS & BORDER
PROTECTION ACTING COMMISSIONER,

                            Defendants.




                                         1
      Case 1:20-cv-00177-N/A Document 28    Filed 10/14/20   Page 2 of 13



SEDIVER USA, INC.,

                           Plaintiff,

                     v.                           Court. No. 20-cv-03419
UNITED STATES OF AMERICA; OFFICE OF
THE UNITED STATES TRADE
REPRESENTATIVE; ROBERT E.
LIGHTHIZER, U.S. TRADE
REPRESENTATIVE; U.S. CUSTOMS &
BORDER PROTECTION; and MARK A.
MORGAN, U.S. CUSTOMS & BORDER
PROTECTION ACTING COMMISSIONER,




GRANDVIEW GALLERY, LLC,

                           Plaintiff,

                     v.                           Court. No. 20-cv-03442

UNITED STATES OF AMERICA; OFFICE OF
THE UNITED STATES TRADE
REPRESENTATIVE; ROBERT E.
LIGHTHIZER, U.S. TRADE
REPRESENTATIVE; U.S. CUSTOMS &
BORDER PROTECTION; and MARK A.
MORGAN, U.S. CUSTOMS & BORDER
PROTECTION ACTING COMMISSIONER,

                           Defendants.




                                        2
      Case 1:20-cv-00177-N/A Document 28    Filed 10/14/20   Page 3 of 13




TAOGLAS USA, INC.,

                           Plaintiff,

                     v.                           Court. No. 20-cv-03458
UNITED STATES OF AMERICA; OFFICE OF
THE UNITED STATES TRADE
REPRESENTATIVE; ROBERT E.
LIGHTHIZER, U.S. TRADE
REPRESENTATIVE; U.S. CUSTOMS &
BORDER PROTECTION; and MARK A.
MORGAN, U.S. CUSTOMS & BORDER
PROTECTION ACTING COMMISSIONER,

                           Defendants.




MBI, INC.,

                           Plaintiff,

                     v.                           Court No. 20-cv-0345850

UNITED STATES OF AMERICA; OFFICE OF
THE UNITED STATES TRADE
REPRESENTATIVE; ROBERT E.
LIGHTHIZER, U.S. TRADE
REPRESENTATIVE; U.S. CUSTOMS &
BORDER PROTECTION; and MARK A.
MORGAN, U.S. CUSTOMS & BORDER
PROTECTION ACTING COMMISSIONER,

                           Defendants.




                                        3
      Case 1:20-cv-00177-N/A Document 28         Filed 10/14/20   Page 4 of 13




3A COMPOSITES USA INC. et al,

                                Plaintiff,

                     v.                                Court. No. 20-cv-01646
UNITED STATES OF AMERICA; OFFICE OF
THE UNITED STATES TRADE
REPRESENTATIVE; ROBERT E.
LIGHTHIZER, U.S. TRADE
REPRESENTATIVE; U.S. CUSTOMS &
BORDER PROTECTION; and MARK A.
MORGAN, U.S. CUSTOMS & BORDER
PROTECTION ACTING COMMISSIONER,

                                Defendants.




FLEXFAB HORIZONS INTERNATIONAL INC.
AND ITS WHOLLY-OWNED SUBSIDIARY
FLEXFAB LLC et al,

                                Plaintiff,

                     v.                                Court. No. 20-cv-03350

UNITED STATES OF AMERICA; OFFICE OF
THE UNITED STATES TRADE
REPRESENTATIVE; ROBERT E.
LIGHTHIZER, U.S. TRADE
REPRESENTATIVE; U.S. CUSTOMS &
BORDER PROTECTION; and MARK A.
MORGAN, U.S. CUSTOMS & BORDER
PROTECTION ACTING COMMISSIONER,

                                Defendants.




                                             4
         Case 1:20-cv-00177-N/A Document 28               Filed 10/14/20      Page 5 of 13




HMTX INDUSTRIES LLC, HALSTEAD NEW
ENGLAND CORP., METROFLOR
CORPORATION, AND JASCO PRODUCTS
COMPANY LLC,

                                       Plaintiffs,

                             v.
                                                                   Court No. 20-cv-00177
UNITED STATES OF AMERICA; OFFICE OF
THE UNITED STATES TRADE
REPRESENTATIVE; ROBERT E.
LIGHTHIZER, U.S. TRADE
REPRESENTATIVE; U.S. CUSTOMS &
BORDER PROTECTION; and MARK A.
MORGAN, U.S. CUSTOMS & BORDER
PROTECTION ACTING COMMISSIONER,

                                       Defendants.


     RESPONSE AND OPPOSITION TO THE MOTION OF THE UNITEDSTATES
                 FOR CASE MANAGEMENT PROCEDURES

       On behalf of the above-captioned plaintiffs in Case Nos. 20-cv-03175 [Schroeder

Industries LLC (“Schroeder”)], 20-cv-03381 [HYDAC Technology Corp. (“HYDAC”)], 20-cv-

03419 [Sediver USA, Inc.(“Sediver”)], 20-cv-03442 [Grandview Gallery, LLC (“Grandview”)],

20-cv-03442 [Taoglas USA, Inc. (“Taoglas”)], and 20-cv-03484 [MBI, Inc. (“MBI”)]

(collectively, the “Plaintiffs”), we hereby file this submission (the “Response”) in order to join and

adopt the Response and Opposition to the Motion of the United States for Case Management

Procedures in HMTX Industries LLC et al. v. United States et al., Case No. 20-cv-00177 that was

filed by counsel for Plaintiffs in 3A Composites USA Inc. et al. v. United States et al., Case No.

20-cv-1646 (“3A Composites”) and Flexfab Horizons International, Inc. et al. v. United States et

al., Case No. 20-cv-3350 (“Flexfab Horizons”) (copy attached as Exhibit 1). As with 3A

Composites and Flexfab Horizons, this Response is being filed in the first six cases captioned

                                                     5
         Case 1:20-cv-00177-N/A Document 28               Filed 10/14/20      Page 6 of 13




above on behalf the Plaintiffs, as well as all of the other cases captioned above, including HMTX

Industries LLC v. United States et al., Case No. 20-cv-00177 (the “HMTX Case”), due to the

highly unusual and procedurally defective filing by the U.S. Department of Justice (“DOJ”) on

behalf of the Defendants in the HMTX Case (the “Defendants’ Motion”).

       Defendants’ Motion is procedurally defective in that it was not served on any of the

Plaintiffs in any of the above-captioned cases or on any other plaintiffs who have filed cases related

to the HMTX Case, as required by the rules of this Court. See USCIT Rule 5(a) (stating in pertinent

part “Unless these rules provide otherwise, or by order of the court, all pleadings and other papers

must be served on every party”). The DOJ does not appear to have even attempted to perfect

service of Defendants’ Motion by any of the alternate means provided by the Court’s Rules, such

as electronic service through the Court’s transmission facilities, as allowed by USITC Rule 5(b)(3),

or any method prescribed by Court order pursuant to USITC Rule 5(a). Counsel to Plaintiffs only

learned of the Defendants’ Motion by seeing a reference to it in the trade press. As a result of this

defective service, Defendants’ Motion should be struck and Defendants ordered to re-file it in

compliance with the Court’s Rules or simply be denied as improperly filed.

       The Plaintiffs are in full agreement with the substance of the Government’s motion that

these “Section 301 Duty Refund cases” will require case management procedures, likely similar

to those that were employed in the Harbor Maintenance Tax Refund cases (U.S. Shoe, Inc. v.

United States) and that a conference to discuss and establish such procedures should be convened

at the earliest opportunity. Plaintiffs, however, strongly object to Defendants’ proposal for the

court to summarily choose the three “first filed” cases as the lead or test cases and their counsel as

the Plaintiffs’ Steering Committee for all of the thousands of cases filed.

       In order to determine which case or cases should be designated as the lead or test cases, the


                                                  6
         Case 1:20-cv-00177-N/A Document 28                 Filed 10/14/20      Page 7 of 13




Court and all counsel involved must identify the cases that best represent all of the issues raised

by all plaintiffs that would support invalidating the Section 301 tariffs on products on List 3 and

List 4A and justify refund of such Section 301 tariffs to plaintiffs. At this time, it cannot be known

with any certainty which cases, if any, satisfy all or substantially all of the criteria.

        Given the massive number of cases that have been filed, there is no question that a

Plaintiffs’ Counsel Steering Committee (the “Steering Committee”) will be needed to develop and

coordinate the litigation strategy in these cases. In constituting the Steering Committee, however,

all interested counsel should be given the opportunity to express their interest and willingness to

serve and explain how their being selected would advance the cause and progress of this litigation.

        For all of the foregoing reasons, if Defendants’ Motion is not struck and ordered to be

refiled with notice and service to all plaintiffs and/or their counsel with time to respond

accordingly, then it should be denied. In order to ensure the fair adjudication of all of the Section

301-related cases, it is critical for all plaintiffs and their counsel to be given opportunity to

comment on the Case Management Procedures that will govern these cases.

                                                  Respectfully submitted,



                                                   /s/ Geoffrey M. Goodale
Dated: October 14, 2020                           Geoffrey M. Goodale
                                                  Brian S. Goldstein
                                                  J. Manly Parks

                                                  DUANE MORRIS LLP
                                                  505 9th Street, NW – Suite 1000
                                                  Washington, D.C. 20004

                                                  Counsel to Plaintiffs




                                                   7
Case 1:20-cv-00177-N/A Document 28        Filed 10/14/20   Page 8 of 13




                             EXHIBIT 1

                   Response and Opposition to the
    Motion of the United States for Case Management Procedures
    Filed by Counsel to Plaintiffs in Case Nos. 20-1646 and 20-3350
      Case
      Case1:20-cv-00177-N/A
           1:20-cv-00177-N/A Document
                             Document28
                                      23 Filed
                                         Filed10/14/20
                                               09/25/20 Page
                                                        Page91of
                                                               of13
                                                                  4




            UNITED STATES COURT OF INTERNATIONAL TRADE

                                 Before: Unassigned

3A COMPOSITES USA INC. et al,

                                Plaintiff,

                     v.                               Ct. No. 20-1646

UNITED STATES OF AMERICA; OFFICE OF
THE UNITED STATES TRADE
REPRESENTATIVE; ROBERT E.
LIGHTHIZER, U.S. TRADE
REPRESENTATIVE; U.S. CUSTOMS &
BORDER PROTECTION; and MARK A.
MORGAN, U.S. CUSTOMS & BORDER
PROTECTION ACTING COMMISSIONER,

                                Defendants.




FLEXFAB HORIZONS INTERNATIONAL INC.
AND ITS WHOLLY-OWNED SUBSIDIARY
FLEXFAB LLC et al,

                                Plaintiff,            Ct. No. 20-3350

                     v.

UNITED STATES OF AMERICA; OFFICE OF
THE UNITED STATES TRADE
REPRESENTATIVE; ROBERT E.
LIGHTHIZER, U.S. TRADE
REPRESENTATIVE; U.S. CUSTOMS &
BORDER PROTECTION; and MARK A.
MORGAN, U.S. CUSTOMS & BORDER
PROTECTION ACTING COMMISSIONER,

                                Defendants.




                                             1
        Case
         Case1:20-cv-00177-N/A
              1:20-cv-00177-N/A Document
                                 Document28
                                          23 Filed
                                              Filed10/14/20
                                                    09/25/20 Page
                                                              Page10
                                                                   2 of 4
                                                                        13




HMTX INDUSTRIES LLC, HALSTEAD NEW
ENGLAND CORP., METROFLOR
CORPORATION, AND JASCO PRODUCTS
COMPANY LLC,                                                     Ct. No. 20-177
                                      Plaintiff,

                             v.

UNITED STATES OF AMERICA; OFFICE OF
THE UNITED STATES TRADE
REPRESENTATIVE; ROBERT E.
LIGHTHIZER, U.S. TRADE
REPRESENTATIVE; U.S. CUSTOMS &
BORDER PROTECTION; and MARK A.
MORGAN, U.S. CUSTOMS & BORDER
PROTECTION ACTING COMMISSIONER,

                                      Defendants.


     RESPONSE AND OPPOSITION TO THE MOTION OF THE UNITED STATES
                 FOR CASE MANAGEMENT PROCEDURES

       On behalf of the above-captioned Plaintiffs in Case Nos. 20-1646 and 20-3350, we

hereby file this Response and Opposition to the Motion of the United States for Case

Management Procedures in HMTX Industries LLC v. United States et al., Case No. 20-00177

(“HMTX case”). We are filing this Response both in the HMTX case and in the above-

mentioned cases in which we represent other Plaintiffs, due to the nature of the highly irregular

filing by the U.S. Department of Justice (“DOJ”).

       We note first that the Government’s Motion was not served on us or otherwise placed on

the record of the above-mentioned cases where we represent Plaintiffs, as required by the rules of

this Court. USCIT Rules 5(a) and 5(b)(1). Instead, DOJ believes that it is enough to

“respectfully ask that our motion be deemed to be filed in each of the related cases” without

filing in those cases and without service on the parties to those cases. DOJ further fails to

                                                   2
        Case
         Case1:20-cv-00177-N/A
              1:20-cv-00177-N/A Document
                                 Document28
                                          23 Filed
                                              Filed10/14/20
                                                    09/25/20 Page
                                                              Page11
                                                                   3 of 4
                                                                        13




identify which cases it believes are those “related cases.” We only became aware of this Motion

late yesterday when there was a reference to it in the trade press, at which time we retrieved a

copy of the Government’s Motion in the HMTX case from the Court’s docket in that separate

case. There is no explanation in the Motion as to why the Government believes it needs to rush

to put the procedures it suggests in place, or why its failure to follow the Court’s rules is

justified. Based on the failure of the Government to properly serve and file its Motion we

believe that the Motion should be summarily denied as improperly filed.

       With regard to the substance of the Government’s Motion, we, and we assume many

other counsel, fully recognize the case management issues that the Court now faces and agree

that a conference should be convened to address the procedural issues. However, the designation

of a test case or test cases will depend upon the nature of the complaints that have been filed, and

whether all complaints are virtually identical or are different in material respects. DOJ makes no

claim that it knows how similar or dissimilar the complaints are and provides no analysis for the

conclusion that they should be treated alike. Moreover, without knowing the substantive

similarities or differences among the cases, it is premature to select which attorneys should be on

any steering committee. In our view, any conference on these matters should not be scheduled

until at least 10 days from today in order to give counsel sufficient time to review and analyze all

of the issues in the complaints in an organized fashion, so that counsel can have a fruitful and

fact-based discussion of the appropriate procedures for managing this group of cases.

       In short, while we agree that there will need to be special procedures put in place for this

group of cases, the Government’s rush to put procedures in place without full input of all of the

parties to the cases, and without full consideration of the facts, should be rejected. Thus, the

Government Motion should be denied.



                                                  3
Case
 Case1:20-cv-00177-N/A
      1:20-cv-00177-N/A Document
                         Document28
                                  23 Filed
                                      Filed10/14/20
                                            09/25/20 Page
                                                      Page12
                                                           4 of 4
                                                                13




                             Respectfully submitted,


                                    ___________________________
                                    Jeffrey S. Neeley
                                    Nithya Nagarajan
                                    Cortney O. Morgan
                                    Robert D. Stang
                                    Beau Jackson
                                    Stephen W. Brophy
                                    Joseph S. Diedrich

                                    Husch Blackwell LLP
                                    Counsel to Plaintiffs




                                4
        Case 1:20-cv-00177-N/A Document 28              Filed 10/14/20        Page 13 of 13


                                   CERTIFICATE OF SERVICE

       I, Geoffrey M. Goodale, hereby certify that on October 14, 2020, copies of Plaintiffs’

Response and Opposition to the Motion of the United States for Case Management Procedures

were served on the following parties by first class mail:


Matthew R. Nicely                                     Jeffrey S. Neeley
AKIN GUMP et al.                                      HUSCH BLACKWELL LLP
2001 K Street, NW                                     750 17th Street, NW – Suite 900
Washington, D.C. 20006                                Washington, DC 20006


Attorney-In-Charge                                    Elizabeth Anne Speck
U.S. Department of Justice                            U.S. Department of Justice
International Trade Field Office                      Commercial Litigation Branch
Commercial Litigation Branch                          Civil Division
U.S. Department of Justice                            P.O. Box 480
26 Federal Plaza – Room 346                           Ben Franklin Station
New York, NY 10278                                    Washington, DC 20044


Megan Grimball                                        Chief Counsel Scott K. Falk
Office of the General Counsel                         Office of Chief Counsel
Office of the U.S. Trade Representative               U.S. Customs & Border Protection
600 17th Street, NW                                   1300 Pennsylvania Ave., NW
Washington, DC 20508                                  Washington, DC 20229




                                                       /s/ Geoffrey M. Goodale
                                                      Geoffrey M. Goodale
                                                      DUANE MORRIS LLP
                                                      505 9th Street N.W. – Suite 1000
                                                      Washington, D.C. 20004
                                                      Tel: 202-776-5211
                                                      E-mail: gmgoodale@duanemorris.com

                                                      Counsel to Plaintiffs
